DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 03/04/2021, with respect to the drawing, specification, and claim objections have been fully considered and are persuasive.  The objections of the drawings, specification, and claims have been withdrawn as a result of the submission of replacement drawings and amendments. 
Applicant’s arguments, see page 9, filed 03/04/2021, with respect to 35 U.S.C 112 (b) rejections have been fully considered and are persuasive.  The 112 (b) rejections of claims 1-15 have been withdrawn. 
Applicant’s arguments, see pages 9-13, filed 03/04/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C 102 and 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 2-7 have been withdrawn and claims 1 and 11 have been amended in a way that changes the scope of the claims.  Upon further consideration, a new ground(s) of rejection is made for claims 1 and 9-15 in view of Taff, et al. (European Patent No. 3,292,884 – previously cited) and Haasl, et al. (U.S PGPUB No. 2015/0051616 – previously cited).  Upon further consideration, a new ground(s) of rejection is made for claim 8 in view of Taff, et al. (European Patent No. 3,292,884 – previously cited), Haasl, et al. (U.S PGPUB No. 2015/0051616 – previously cited), and Webb, et al. (U.S PGPUB 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taff, et al. (European Patent No. 3,292,884) in view of Haasl, et al. (U.S PGPUB No. 2015/0051616).
Regarding claim 1, Taff teaches (Figure 1, elements 1 and 2) an implantable medical device (Column 9, lines 2-10), comprising: (Figure 1, elements 2, 10, 16, and 18) a housing having a proximal end and a distal end (Column 9, lines 22-31), (Figure 1, elements 12 and 18) an electrode device arranged in a region of the distal end (Column 9, lines 22-26), and (Figure 1, elements 6, 8, and 18) an anchoring device fixedly attached to the housing in the region of the distal end (Column 9, lines 3-6), (Figures 10A-10B, element 8") the anchoring device comprising at least one anchoring member having a pre-shaped first configuration (L-shape) (Column 18, lines 41-50), (Figure 1, element 9a; Figures 10A-10B, elements 2, 3, and 8") the at least one anchoring member being deflectable from the pre-shaped first configuration into a strained second configuration for placement of the implantable medical device on an object (Column 18, lines 50-58), wherein (Figure 1, elements 6, 8, 9a, and 18; Figures 10A-10B, elements 2 and 8") the at least one anchoring member comprises a tip section (the portion of the tine 8” orthogonal to the axis) and a connection section (the portion of the tine 8” parallel with the axis) extending in between the tip section and the distal end of the housing (Column 18, lines 41-47; Column 9, lines 31-34), and wherein (Figure 1, elements 9a and 18; Figures 10A-10B; elements 3 and 8") at least in the pre-shaped first configuration, the tip section comprises a straight portion adjoining the connection 90-deg angle) in between the straight portion and the connection section (Column 18, lines 41-50).  Taff does not teach the limitation of instant claim 1, that is wherein the connection section is formed by a single curved portion having a single, constant radius of curvature, and wherein the straight portion of the tip section forms an angle between 90° and 160° with a tangent to the curved portion of the connection section.
Haasl teaches an implantable leadless pacing device that includes a housing with proximal and distal regions, a first electrode, and one or more anchoring members coupled to the distal region (paragraph [0004]).  Haasl also teaches (Figure 2, element 26) a first electrode that may be a sensing or a pacing electrode that is capable of being positioned against or otherwise in contact with the cardiac tissue of the heart (paragraph [0028]).  Haasl teaches (Figure 2, elements 18 – anchoring members, 30 – base region, 32 – first curved region, 34 – generally straight region, 36 – a second curved region, and 38 – end region) that at least some of the anchoring members may include a base region, a first curved region, a generally straight region, a second curved region, and an end region (paragraph [0031]).  Haasl goes on to teach (Figure 2, element 32 – first curved region, e.g. connection section) that the radius of curvature of the first curved region may be constant (paragraph [0033]).  Haasl also teaches (Figure 2, elements 32, 34, and 36 – second curved region, e.g. part of the tip section) that anchoring members may lack the generally straight region and that the first curved region may be directly attached to or otherwise continuous with the second curved region (paragraph [0034]).  Haasl further teaches (Figure 2, element 38 – end region, e.g. straight portion of the tip section) may be generally straight (paragraph [0036]).  Haasl even further teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Taff’s implantable medical device system with Haasl’s implantable medical device system.  One of ordinary skill in the art would want to implement Haasl’s teachings for anchoring members into Taff’s teachings as they both make known the possibility of shortening the anchoring members.  Haasl teaches a connection section that is joined to the distal end of the housing and has a radius of curvature that is constant.  Haasl also teaches the possibility of eliminating the generally straight region.  One of ordinary skill in the art would appreciate this possibility as it would lead to the beneficial feature of lessening the chance the anchor gets caught at an undesired location.  One of ordinary skill in the art would recognize that Haasl teaches a tip section that comprises a second curved region and an end member (e.g. straight portion of the tip section).  One of ordinary skill in the art would also recognize that the straight portion of the tip section could conceivably form an angle between 90° and 160° with a tangent to the curved portion of the connection section (see annotated figure below).  Such a feature would be beneficial in ensuring that the tip section is not caught on the inner wall of the housing when the anchoring members were retractably moved back into the housing.  Having the tip section making contact with the inner wall of the housing could release material of the inner wall into the bloodstream, which could lead to hazardous effects.  Therefore, claim 1 is unpatentable over Taff, et al. and Haasl, et al.

    PNG
    media_image1.png
    346
    438
    media_image1.png
    Greyscale

Annotated Figure 2 of Haasl
Regarding claim 9, Taff, in view of Haasl, renders obvious the implantable medical device according to claim 1, as stated hereinabove, wherein (Figure 1, elements 2, 6, and 8 of Taff) the at least one anchoring member is made of a wire, a sheet, or a tube (Column 9, lines 2-6 of Taff).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Taff’s implantable medical device system.  One of ordinary skill in the art would recognize that a tine, used as an anchoring member, could be shaped as a wire or a tube.  One of ordinary skill in the art would want the anchoring member to produce as small an insertion as possible, which could be achieved by a tine or wire.  Therefore, claim 9 is unpatentable over Taff, et al. and Haasl, et al.
Regarding claim 10, Taff, in view of Haasl, renders obvious the implantable medical device according to claim 1, as stated hereinabove, wherein (Figure 2; elements 6 and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Taff’s implantable medical device system.  One of ordinary skill in the art would recognize that nitinol is a nickel titanium alloy.  One of ordinary skill in the art would want to use a nickel titanium alloy, like nitinol, because of its unique ability to return to its original shape and its biocompatibility characteristic.  Therefore, claim 10 is unpatentable over Taff, et al. and Haasl, et al.
Regarding claim 11, Taff teaches (Figure 1, elements 4, 6, 8, 20, and 22) delivery arrangement (Column 9, line 50 - Column 10, line 4; Column 10, lines 18-31), comprising: (Figure 1, elements 4, 6, 8, 20, and 22) a delivery system having a sheathing device (Column 9, line 50 - Column 10, line 4; Column 10, lines 18-31), and (Figure 1, elements 1, 2, 10, 16, and 18) an implantable medical device comprising a housing having a proximal end and a distal end (Column 9, lines 2-10, lines 22-31), (Figure 1, elements 12 and 18) an electrode device arranged in the region of the distal end (Column 9, lines 22-26), and (Figure 1, elements 6, 8, and 18) an anchoring device fixedly attached to the housing in the region of the distal end (Column 9, lines 3-6), (Figures 10A-10B, element 8") the anchoring device comprising at least one anchoring member having a pre-shaped first configuration (Column 18, lines 41-50), (Figure 1, element 9a; Figures 10A-10B, elements 2, 3, and 8") the at least one anchoring member being deflectable from the pre-shaped first configuration into a strained second configuration for placement of the implantable medical device on an object (Column 18, 
Haasl teaches an implantable leadless pacing device that includes a housing with proximal and distal regions, a first electrode, and one or more anchoring members coupled to the distal region (paragraph [0004]).  Haasl also teaches (Figure 2, element 26) a first electrode that may be a sensing or a pacing electrode that is capable of being positioned against or otherwise in contact with the cardiac tissue of the heart (paragraph [0028]).  Haasl teaches (Figure 2, elements 18 – anchoring members, 30 – base region, 32 – first curved region, 34 – generally straight region, 36 – a second curved region, and 38 – end region) that at least some of the anchoring members may include a base first curved region, e.g. connection section) that the radius of curvature of the first curved region may be constant (paragraph [0033]).  Haasl also teaches (Figure 2, elements 32, 34, and 36 – second curved region, e.g. part of the tip section) that anchoring members may lack the generally straight region and that the first curved region may be directly attached to or otherwise continuous with the second curved region (paragraph [0034]).  Haasl further teaches (Figure 2, element 38 – end region, e.g. straight portion of the tip section) may be generally straight (paragraph [0036]).  Haasl further teaches that an implantable leadless pacing device system may include a delivery catheter having a proximal region, a distal holding section, and a lumen formed therein (paragraph [0005]).  Haasl even further teaches (Figure 6, elements 118, 132, and 146) that the first curved region can engage the inner wall surface of the distal holding section (paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Taff’s implantable medical device system with Haasl’s implantable medical device system.  One of ordinary skill in the art would want to implement Haasl’s teachings for anchoring members into Taff’s teachings as they both make known the possibility of shortening the anchoring members.  Haasl teaches a connection section that is joined to the distal end of the housing and has a radius of curvature that is constant.  Haasl also teaches the possibility of eliminating the generally straight region.  One of ordinary skill in the art would appreciate this possibility as it would lead to the beneficial feature of lessening e.g. straight portion of the tip section).  One of ordinary skill in the art would also recognize that the straight portion of the tip section could conceivably form an angle between 90° and 160° with a tangent to the curved portion of the connection section (see annotated figure below).  Such a feature would be beneficial in ensuring that the tip section is not caught on the inner wall of the housing when the anchoring members were retractably moved back into the housing.  Having the tip section making contact with the inner wall of the housing could release material of the inner wall into the bloodstream, which could lead to hazardous effects.  Therefore, claim 11 is unpatentable over Taff, et al. and Haasl, et al.
Regarding claim 12, Taff, in view of Haasl, renders obvious the delivery arrangement according to claim 11, as stated hereinabove, wherein (Figure 1, elements 3, 10, 16, and 18) the implantable medical device generally extends along a longitudinal axis (Column 9, lines 27-31), (Figure 1, elements 3, 10, 16, and 18) the proximal end and the distal end being displaced with respect to each other along the longitudinal axis (Column 9, lines 27-31), wherein (Figure 1, elements 2, 3, 4, 6, 8, 9a, 20, and 24) the implantable medical device is deliverable from the sheathing device for placement on said object in a placement direction aligned with the longitudinal axis (Column 10, lines 18-31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Taff’s implantable medical device system.  Taff teaches a system and method for 
Regarding claim 13, Taff, in view of Haasl, renders obvious the delivery arrangement according to claim 12, as stated hereinabove, wherein (Figure 1, elements 2, 3, 4, 6, 8, 9a, and 22) in the strained second configuration, the straight portion of the tip section extends substantially parallel to the longitudinal axis and points in the placement direction (Column 10, lines 18-21; Column 18, lines 53-58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Taff’s implantable medical device system.  Taff teaches a system and method for implanting a leadless implant with shortened tine-based anchors.  One of ordinary skill in the art would recognize the feature of the straight portion of the tip section extending substantially parallel to the longitudinal axis and pointing in the placement direction will achieve a stronger anchoring effect and keep the implantable device held in place.  Therefore, claim 13 is unpatentable over Taff, et al. and Haasl, et al. 
Regarding claim 14, Taff, in view of Haasl, renders obvious the delivery arrangement according to claim 12, as stated hereinabove.
However, the Figure 1 embodiment of Taff does not disclose the limitation of instant claim 14, that is wherein in the pre-shaped first configuration the straight portion extends substantially parallel or at an obtuse angle with respect to the longitudinal axis.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Taff’s implantable medical device system.  Taff teaches a system and method for implanting a leadless implant with shortened tine-based anchors.  It would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Figure 1 embodiment of Taff by applying the teachings of Taff’s Figure 9A-9B embodiment to the Figure 1 embodiment, i.e. wherein in the pre-shaped first configuration, the straight portion extends substantially parallel or at an obtuse angle with respect to the longitudinal axis in order to allow for easier recapture and deployment of the tines when attaching and detaching the device at the implant location.  Therefore, claim 14 is unpatentable over Taff, et al. and Haasl, et al.
Regarding claim 15, Taff, in view of Haasl, renders obvious the delivery arrangement according to claim 12, as stated hereinabove.
However, the Figure 1 embodiment of Taff does not disclose the limitation of instant claim 15, that is wherein in the pre-shaped first configuration the straight portion points in a direction generally opposite to the placement direction.
      On the other hand, Taff teaches (Figures 9A-9B, elements 3, 8', and 9a) wherein in the pre-shaped first configuration the straight portion points in a direction generally opposite to the placement direction (Column 17, lines 49-58).
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taff, et al. (European Patent No. 3,292,884) and Haasl, et al. (U.S PGPUB No. 2015/0051616), further in view of Webb, et al. (U.S PGPUB No. 2018/0207434).
Regarding claim 8, Taff, in view of Haasl, renders obvious the implantable medical device according to claim 1, as stated hereinabove.  Taff does not teach the limitation of instant claim 8, that is wherein the anchoring device comprises a ring element for fixing the anchoring device to the housing of the implantable medical device.
Webb teaches leadless implantable devices with detachable fixation (paragraph [0002]).  Webb also teaches (Figure 2, elements 50, 52, and 54) wherein the implantable medical device contains a fixation module and a device module (paragraph [0055]).  Webb teaches (Figure 2, elements 52, 56, 58, and 60) wherein the device 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Webb’s leadless implantable medical device.  One of ordinary skill in the art would want to implement Webb’s ring element as it joins the fixation tines (e.g. anchoring tines) together underneath the fixation housing and helps secure the passive fixation tines to each other and in place in the fixation housing (see paragraph [0056] of Webb).  Therefore, claim 8 is unpatentable over Taff, et al., Haasl, et al., and Webb, et al. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grubac, et al. (U.S PGPUB No. 2016/0059002) teaches a fixation member component employed by a relatively compact implantable medical device.  Soltis, et al. (U.S PGPUB No. 2017/0143955) teaches delivery devices, systems, and methods for delivering implantable leadless pacing devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792